United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1882NE
                                   _____________

Ralph William Hubbard,               *
                                     *
                 Appellant,          *
                                     * Appeal from the United States
     v.                              * District Court for the District
                                     * of Nebraska.
Lynn V. White, County Judge; Kirk E. *
Brumbaugh; Thomas Albert Valentine; *        [UNPUBLISHED]
AT&T Universal Card Services Co.,    *
                                     *
                 Appellees.          *
                               _____________

                            Submitted: May 5, 1998
                                Filed: May 6, 1998
                                 _____________

Before BOWMAN, Chief Judge, WOLLMAN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             _____________

PER CURIAM.

       Ralph William Hubbard appeals the district court's order granting the defendants'
separate motions to dismiss Hubbard's complaint. Having carefully reviewed the record
and Hubbard's assertions on appeal, we conclude the district court did not commit
error. We affirm the district court's judgment. See 8th Cir. R. 47A(a). We also deny
Hubbard's pending motion.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-